Citation Nr: 1713968	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-10 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to May 10, 2011, for the grant of a 100 percent schedular rating for asthma.

2.  Entitlement to an extraschedular rating for asthma, prior to May 10, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992 and from August 2006 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which assigned a 100 percent schedular disability rating for asthma.  The Veteran filed his notice of disagreement with that determination in May 2012 as to the effective date of the 100 percent rating.  In December 2012, the Veteran was issued a statement of the case (SOC).  In December 2012, he filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  In November 2014, the Board remanded the claim for additional development.  

In February 2015, the Veteran was issued a supplemental statement of the case (SSOC), which stated in pertinent part "we have continued the 100 percent evaluation based on no evidence that [the Veteran was] prescribed daily use of systemic (oral or parenteral) high dose corticosteroids, or immune-suppressive medications."  Although the Board has sympathetically acknowledged the Veteran's request to limit the scope of his appeal, he is reminded that his 100 percent schedular evaluation for asthma is not permanent and that VA assigns disability based on the current level of disability (as shown by examinations, treatment records, etc.).  Even affording him the benefit of the doubt, if he fails to meet the schedular criteria for a 100 percent rating for asthma, absent the grant of an extraschedular rating, his award may be reduced. 

In February 2015, the Veteran submitted a letter, stating that his service-connected asthma impacted his employment.  Although this statement did not reasonably raise that he was unemployable, it clearly raised the issue of entitlement to an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); compare with Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Board is free to bifurcate a claim and adjudicate it in separate pieces, the issues on appeal are set forth as listed above.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("Bifurcation of a claim generally is within the Secretary's discretion.").  

The issue of entitlement to an extraschedular rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to narrowing the scope of his claim to only the effective date of the 100 percent schedular disability rating, the Veteran filed his claim for an increased rating for asthma on May 10, 2011.

2.  Based on the above, the applicable period of appellate review is from May 10, 2010, to May 9, 2011.

3.  It is not factually ascertainable that the Veteran satisfied any of the schedular criteria for a 100 percent rating during the applicable period of appellate review.


CONCLUSION OF LAW

The criteria for an effective date prior to May 10, 2011, for the grant of a 100 percent schedular rating for asthma have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.96, 4.97, Diagnostic Code 6602 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

In November 2014, the Board remanded the claim for additional development.  Whereas there are no contrary contentions in this regard, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions and substantially complied with all prior remand directives.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Appellate Brief, 1-3 (Mar. 8, 2017) (VBMS); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Finally, in analyzing any claims made by the Veteran, the Board has an obligation to provide him with the "benefit of the doubt" on any questions material to these decisions for which there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to an earlier effective date 

The Veteran only seeks an effective date prior to May 10, 2011, for the grant of a 100 percent schedular rating for asthma; he has affirmatively confirmed the limited scope of his claim.  See Notice of Disagreement, 1 (May 21, 2012) (VBMS) (noting that he "would like to appeal . . . only the effective date!"); see also VA Form 9, 1 (July 30, 2012) (VBMS) ("I just want to appeal the effective date of the 100 [percent rating] . . ."); see also Letter from Veteran, 1 (Feb. 17, 2015) (VBMS); see also Appellate Brief, 1 (Mar. 8, 2017) (VBMS).  He specifically requested an effective date of October 2007.  

Generally, the effective date of a rating and award of compensation is the later of the date of receipt of the claim or the date entitlement arose.  See 38 U.S.C.A. § 5110(a) (West 2014); see also 38 C.F.R. § 3.400(o)(1) (2016).  An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  See 38 U.S.C.A. § 5110(b)(2) (West 2014); see also 38 C.F.R. § 3.400(o)(2) (2016); see also Harper v. Brown, 10 Vet. App. 125 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims file.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992). 

Here, the Veteran filed his claim for increase on May 10, 2011.  As such, the earliest effective date possible for the 100 percent rating for asthma would be May 10, 2010.  For the reasons explained below, the Board finds that an effective date earlier than May 10, 2011, for the grant of a 100 percent rating for asthma is not warranted.  

Asthma is evaluated, in part, based on the results of pulmonary function tests (PFTs), specified in terms of forced expiratory volume in one second (FEV-1) and forced vital capacity (FVC).  See 38 C.F.R. §§ 4.96, 4.97.  When evaluating asthma based on PFTs, the post-bronchodilator results are used, unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  See 38 C.F.R. § 4.96(d)(5).  In such cases, the pre-bronchodilator results are to be used.  

The schedular criteria for a 100 percent disability rating for asthma requires FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  Thus, in order to prevail on his claim, the Veteran will need to show that he satisfied the above criteria within one year of the date prior to filing his claim for increase, from May 10, 2010 to May 9, 2011.  See Harper v. Brown, 10 Vet. App. 125 (1997).  

The Board notes that the evidence of record does not indicate that the Veteran experienced more than one asthma attack per week with episodes of respiratory failure during the applicable period.  See, e.g., VA Examination, 4 (Jan. 5, 2012) (VBMS) (noting that the Veteran reported asthma attacks in the past 12 months, less frequently than monthly, and that the Veteran has not had any episodes of respiratory failure).  The evidence does not show FEV-1 less than 40 percent predicted or FEV-1/FVC less than 40 percent.  Regarding the final criterion, the Board acknowledges the distinction between "oral" steroids and "inhaled" steroids.  In the context of the 100 percent schedular rating criteria, the Veteran will need to show that he took the steroids in "pill" form.

Although the Veteran has submitted evidence that he was prescribed oral steroids, prior to May 10, 2011, some of the listed prescriptions fall outside the scope of the applicable period on appeal.  See, e.g., VA Treatment Records, 1 (Dec. 19, 2012) (VBMS).  Regarding the remaining prescriptions that fall within the scope of the current appeal, to include one dated from January 2011 (addressed by the Board in an August 2011 decision), this evidence only indicates that the Veteran required oral steroids for a limited time, rather than for continued daily use.  

Notably, the Veteran has clearly denied taking oral steroids daily.  See Letter from Veteran, 1 (Feb. 17, 2015) (VBMS) ("I don't take the pill . . ."); compare with Veteran Statement, 1 (May 10, 2011) (VBMS) ("I am currently taking a [steroid] inhaler daily") (emphasis added).  Even affording the Veteran reasonable doubt, the evidence does not show that he required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, during the applicable period on appeal.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.

Therefore, the Board finds that the preponderance of the evidence weighs against finding that the Veteran is entitled to an effective date earlier than May 10, 2011, (date of receipt of claim) for the grant of his 100 percent schedular rating for asthma.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  Consequently, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An earlier effective date for 100 percent schedular rating for asthma is denied.


REMAND

Whenever the schedular evaluation is inadequate, the Board may refer a claim to Director, Compensation Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In arriving at this determination, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must then be referred for consideration of an extraschedular rating.  Otherwise, the schedular evaluation is adequate and referral is not required.  38 C.F.R. § 3.321(b)(1)(2016); Thun, 22 Vet. App. at 116.

In this case, the Board finds that the schedular evaluation in this case is inadequate.  Regarding the first Thun element, the Board acknowledges the Veteran's statements that his doctors no longer prescribed him oral steroids due to other potential health complications.  See Letter from Veteran, 1 (Feb. 17, 2015) (VBMS); see also VA Examination, 2 (Jan. 23, 2015) (VBMS) (implying that the use of oral steroids may cause weight gain).  Regarding the second Thun element, the Board acknowledges that the Veteran has appropriately described how his asthma disability may cause marked interference with his employment.  Consequently, referral for consideration of an extra-schedular rating is warranted.  38 C.F.R. § 3.321(b)(1)(2016); Thun, 22 Vet. App. at 116.

Before referring the claim for extraschedular consideration, the Board notes that additional development is necessary.  Although the Veteran received a VA examination in January 2015, the examiner did not adequately address the functional impact of the Veteran's asthma on his occupation and daily activities.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For this reason, a remand for a new examination is necessary.  Prior to scheduling the new examination, the AOJ should locate and associate with the claims file any outstanding VA treatment records and also provide the Veteran with the opportunity to identify any outstanding private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records related to the claim on appeal. 

2.  Schedule the Veteran for an appropriate VA examination to evaluate the functional impact of his asthma.  In doing so, the examiner is asked to address the contentions raised in the Veteran's February 2015 letter.

The examiner is also specifically asked to address whether the severity of the Veteran's asthma would warrant the prescribing of oral steroids.  If so, the examiner is asked to address whether these oral steroids would have an adverse effect on the Veteran's health or otherwise complicate his other disabilities.  The examiner should provide a complete rationale for any opinions provided. 

3.  Then, refer the Veteran's claim to the Director, Compensation Service, for consideration of assignment of an extraschedular evaluation.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


